                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF ALASKA


                              BAKALAR v. DUNLEAVY, et al.
                           BLANFORD, et al. v. DUNLEAVY, et el.

THE HONORABLE JOHN W. SEDWICK                        3:19-cv-00025; 3:19-cv-00036

ORDER FROM CHAMBERS                                  July 30, 2019



       Defendants Michael J. Dunleavy, Tuckerman Babcock, and State of Alaska have
moved for a protective order staying discovery in cases 3:19-cv-00025 and 3:19-cv-
00036. The motion is filed at docket 26 in case 3:19-cv-00025 and at docket 27 in case
3:19-cv-00036. The asserted reason for a blanket stay of discovery is the same for
both cases— Defendants Dunleavy and Babcock, who have been sued for damages in
their individual capacities under § 1983, should not be subjected to the burdens of
discovery until the court makes a decision on whether they are immune from such a suit
in the first instance based on the doctrine of qualified immunity. Qualified immunity
protects government officials sued in their individual capacities from liability for civil
damages unless the conduct complained of violates a clearly established constitutional
or statutory right of which a reasonable person would have been aware.1 Defendants
argue that "[b]ecause the basic thrust of the qualified immunity doctrine is to free
officials from the concerns of litigation, including avoidance of disruptive discovery until
the threshold question is resolved, discovery should not be permitted."2
           As of the date of this filing, almost two months after their request for a stay,
Defendants have yet to file a motion for qualified immunity. Without a pending motion,
Defendants' request is premature and, if granted, would allow Defendants to continue to
delay progression of the cases.
       Moreover, the court is persuaded by Plaintiffs' argument that "Defendants'
Motion is premised on the faulty assumption that a stay will relieve the individual


       1
        See Pearson v. Callahan, 555 U.S. 223, 231 (2009); see also Cmty. House, Inc. v. City
of Boise, 623 F.3d 945, 964-65 (9th Cir. 2010) (qualified immunity is only available to
government officials sued in their individual capacity and not to those sued only in their official
capacities).
       2
        3:19-cv-00025, doc. 26 at p. 3; 3:19-cv-00036, doc. 27 at p. 4.
Defendants of discovery obligations if they are found to be immune from this lawsuit."3
That is, given the types of claims brought by Plaintiffs and the allegations contained in
their complaints, qualified immunity cannot protect Defendants Dunleavy and Babcock
from having to participate in the litigation, including the discovery process. Apart from
the § 1983 claim for damages against Defendants Dunleavy and Babcock in their
individual capacities, Plaintiffs seek declaratory and injunctive relief against the State of
Alaska and Defendant Dunleavy in his official capacity. These claims are not impacted
by any qualified immunity defense, and discovery on these claims will therefore
proceed.4 The scope of discovery will not be greatly impacted by the potential
application of qualified immunity to protect the individual Defendants from being sued
for damages. Plaintiffs' allegations directly implicate Defendants Dunleavy and
Babcock in the firings that are at the center of these two cases. Their actions and
knowledge as to the firings are essential to any resolution, and consequently their
participation in discovery to some extent is unavoidable regardless of whether they are
individually immune from suit.5
       Based on the foregoing, Defendants' motions seeking a blanket stay of discovery
are DENIED. In the event Defendants file a motion to dismiss based on qualified
immunity and Plaintiffs eventually seek discovery that is specific to the claim for
damages or tailored to Defendants in their individual capacities before the court rules
on such motion, Defendants can seek a more particularized protective order.
       Given the parties' disagreement over the need for a blanket stay of discovery,
they have been unable to move forward with the required scheduling and planning
conference report. In an effort to prevent further delay, a status conference is set for
August 9th, 2019 at 3:30 p.m. in Courtroom 4.




       3
        3:19-cv-00025, doc. 27 at p. 2; 3:19-cv-00036, doc. 28 at p. 2.
       4
         See Alice L. v. Dusek, 492 F.3d 563, 565 (5th Cir. 2007 ) ("To the extent that [the
defendant] is subject to discovery requests on claims for which she does not or cannot assert
qualified immunity, such discovery requests do not implicate her right to qualified immunity.")
       5
        See Sherrod v. Breitbart, 304 F.R.D. 73, 75 (D.D.C. 2014) (noting that high-ranking
government officials may be subject to depositions if they have personal knowledge about the
matter and the information is not available elsewhere).

                                               -2-
